Citation Nr: 0633709	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia repair.    

2.  Entitlement to an initial compensable evaluation for 
residuals of a left inguinal hernia repair, prior to October 
15, 2004.  

3.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a left inguinal hernia repair, since 
October 15, 2004.

4.  Entitlement to an initial compensable evaluation for 
residuals of an umbilical hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran retired in January 2001, after more than 20 years 
of active military service.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for umbilical and bilateral inguinal hernia repairs as a 
single disability, and assigned a noncompensable rating 
effective January 2, 2001.  In a February 2006 rating 
decision, the RO assigned a rating of 10 percent for 
residuals of a left inguinal repair, effective October 15, 
2004, and continued the noncompensable ratings for residuals 
of a right inguinal hernia repair, and residuals of an 
umbilical hernia repair, evaluated separately.

This case was previously remanded in February 2004 for 
additional development and in March 2005 for the RO to 
determine whether additional ratings for scars were 
warranted.  The remand orders having been complied with, the 
case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The veteran's right inguinal hernia is not recurrent and 
is without hernia protrusion.

2.  Prior to October 15, 2004, the veteran's left inguinal 
hernia was not recurrent and was without hernia protrusion.  

3.  Since October 15, 2004, the veteran's postoperative left 
inguinal hernia is tender recurrent and reducible, and there 
is no evidence that the veteran requires a belt or truss for 
support or that the hernia is not supportable by a belt or 
truss.

4.  The veteran's umbilical hernia manifests as a 
postoperative scar that is healed with no disability and a 
belt is not indicated.

5.  The veteran's superficial scars of the umbilical and left 
and right hernia repairs are not tender or painful upon 
objective examination, less than 144 square inches in area, 
do not cause limited motion or limitation of function, are 
not deep, or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right inguinal hernia repair have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2006); 4.118 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006); § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  

2.  Prior to October 15, 2004, the criteria for a compensable 
evaluation for residuals of a left inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7338 (2006); 4.118 Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006); § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).  

3.  Since October 15, 2004, the criteria for a rating in 
excess of 10 percent for residuals of a left inguinal hernia 
repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7338 (2006); 4.118 Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006); § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002).

4.  The criteria for a compensable evaluation for residuals 
of an umbilical hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.11, Diagnostic Code 7339 (2006); 4.118 Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2006); § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided veteran VCAA notice by letter, dated in March 
2004.  The appellant was notified of the evidence needed to 
substantiate the claims for higher disability ratings for 
umbilical and bilateral inguinal hernia repairs.  The veteran 
was advised of his and VA's respective duties, and asked to 
submit information and/or evidence, including that in his 
possession, to the RO.  An additional letter was sent to the 
veteran in April 2006 providing VCAA notice with regard to 
effective dates and additional VCAA notice with regard to 
disability ratings.

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Since the initial adjudication and March 2004 VCAA notice, 
the veteran has been provided appropriate VA examinations in 
October 2004, December 2005, and February 2006.  Further, his 
representative submitted additional argument in the 
appellant's brief dated in August 2006.  The RO's issuance of 
the November 2004 supplemental statement of the case and the 
additional April 2006 statement of the case afforded the 
veteran additional process.  For these reason, the veteran 
has not been prejudiced by the timing of the VCAA notice.

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As stated above, the veteran has 
been afforded appropriate VA examinations.  As the veteran 
has not identified any relevant evidence not of record and 
there are no outstanding records to be obtained, the Board 
finds the duty to assist has been fulfilled.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

These claims originated from the RO decision that granted 
service connection for umbilical and inguinal hernia repairs.  
The claims therefore stem from the initial ratings assigned 
to these disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Residuals of right and left hernia repairs

The veteran's service-connected residuals of right and left 
inguinal hernia repairs are currently rated under Diagnostic 
Code 7338, which provides that a large, postoperative 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable, is rated at 60 percent.  In case of a small 
postoperative inguinal hernia, or unoperated irremediable 
hernia, not well supported by truss, or not readily 
reducible, a 30 percent rating is assigned.  A postoperative 
recurrent readily reducible inguinal hernia well supported by 
truss or belt is rated at 10 percent.  A not operated but 
remediable inguinal hernia or one which is small, reducible 
or without true hernia protrusion is noncompensable.  38 
C.F.R. § 4.114, Diagnostic Code 7338.

The service medical records document surgical treatment for 
both hernias and an August 2000 VA medical examination 
conducted prior to the veteran's retirement from active 
service.  

In the August 2000 VA examination, the veteran reported pain 
in the scar tissue in the left groin that occurred 
approximately once a week and lasted for a day.  Other than 
the presence of scars, objective findings from this exam were 
negative for residuals of both inguinal hernia repairs.  

An October 2004 VA examination was negative for any 
recurrence of the right inguinal hernia.  While the veteran 
reported a twinge of pain in the right area, this was 
described as not troublesome.  However, the examiner found a 
recurrent left inguinal hernia manifested as a prominent 
bulge in the left inguinal area, which reduced.  This was 
somewhat moderately tender on palpation going up through the 
scrotum to the inguinal area.  The examiner reported that the 
veteran was not incapacitated by residuals of his hernias.  

February 2006 VA examination results were essentially 
unchanged for the right inguinal hernia repair, other than 
the veteran report that he had an occasional twinge of pain 
on the right side, although it was not troublesome.  The left 
inguinal hernia was recurrent, and always present when the 
veteran was standing; it reduced only when he was supine.  
The examiner described the left inguinal hernia as prominent 
and extending down to the base of the scrotum.  The veteran 
reported pain and discomfort in the left inguinal area, 
especially when stooping or bending; the pain was great 
enough to require him to sit down for relief.  

After carefully reviewing and weighing the competent evidence 
of record, the Board finds that the criteria for an increased 
rating have not been met.

Regarding the right inguinal hernia, the record is absent for 
any evidence that the veteran's residuals of a right inguinal 
hernia repair have included a recurrent hernia; there is no 
finding of a protrusion.  Other than complaints of a twinge 
of pain, the residuals of the right inguinal hernia repair 
are not symptomatic.  Since there is no recurrent hernia, a 
compensable rating under Diagnostic Code 7338 would not be 
appropriate since service connection has been in effect.  

With respect to the left inguinal hernia, results from the 
October 15, 2004 and February 2006 VA examinations show that 
the veteran has a small recurrent postoperative left inguinal 
hernia.  The hernia was reducible during both examinations 
and there is no evidence that the veteran uses a belt or 
truss to support the hernia or that the hernia is not so 
supportable.  Therefore, the criteria for a rating of 10 
percent, but no higher, have been met since October 15, 2004.  
As demonstrated above, before October 15, 2004, clinical 
findings were asymptomatic.

The Board is cognizant of communication received from the 
veteran's representative in August 2006.  In that 
communication, the veteran's representative argued that the 
effective date of the increased rating should be earlier than 
that assigned.  Disability ratings are assigned from the date 
of claim or the date that entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (o).  An increase in a disability 
rating is assigned on the date that the increase was 
factually ascertainable, if the claim is received within one 
year from such date; otherwise the date of receipt of the 
claim is the earliest effective date.  Id.  In this case, 
although the veteran's claim was received in July 2000, prior 
to the October 2004 examination, there was no evidence of 
record that the left inguinal hernia was recurrent.  The 
first date that a compensable evaluation was factually 
ascertainable was the date of the October 15, 2004, 
examination that found the recurrent left inguinal hernia.  
Therefore, regulation governing effective dates for 
assignment of disability evaluations does not provide for a 
compensable disability rating for residuals of a left 
inguinal hernia repair earlier than October 15, 2004.



Residuals of umbilical hernia repair

The veteran's service connected residuals of umbilical hernia 
repair is currently rated as noncompensable under 38 C.F.R. § 
4.114, Diagnostic Code 7339, which pertains to the evaluation 
of postoperative ventral hernias.  Under Diagnostic Code 
7339, a 100 percent evaluation is for assignment when there 
is a massive and persistent hernia, with severe diastasis of 
the recti muscles or extensive diffuse destruction or 
weakening of the muscular and fascial support of the 
abdominal wall, so as to be inoperable.  A 40 percent rating 
is available when there is a large hernia, not well supported 
by a belt under ordinary conditions.  A 20 percent rating is 
warranted when there is: a small hernia, not well supported 
by a belt under ordinary conditions, a healed hernia; or 
postoperative wounds with weakening of the abdominal wall and 
an indication for a supporting belt.  A noncompensable rating 
is assigned for postoperative healed wounds, with no 
disability and belt not indicated.  

Service medical records document surgical treatment of an 
umbilical hernia.  An August 2000 VA examination reported 
that, while the surgical treatment had left the veteran 
without an umbilicus, he did not report any symptoms 
associated with the residuals of the hernia repair.  Physical 
examination found no umbilical hernia to be present.  
Objective findings were negative.  The examiner stated that 
there were no functional limitations.  An October 2004 VA 
examination reported that the veteran had no recurrence of 
this hernia and no pain in the area, and the February 2006 
examination did not refer to an umbilical hernia.  

All examinations are essentially negative for symptoms or 
disability resulting from the veteran's residuals of an 
umbilical hernia repair.  The hernia has not recurred, there 
is no evidence of weakening of the abdominal wall or use of a 
belt.  Therefore, since service connection has been in 
effect, a compensable rating for residuals of repairs of an 
umbilical hernia is not warranted.  

Scars

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in an April 2006 
SOC and the RO considered both sets of rating criteria in 
evaluating the disabilities on appeal.  Because the revised 
regulations took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's scar.  However, even 
if the Board finds the revised version more favorable, the 
new criteria can be applicable no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000; see also Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under Diagnostic Code 7804, for both the old and new rating 
criteria, a 10 percent evaluation is assigned for a 
superficial scar that is painful or tender on objective 
demonstration.  38 C.F.R. 4.118, Diagnostic Code 7804 (2002 & 
2006).  

August 2000, October 2004, December 2005 and February 2006 
examinations report scars residual from the veteran's right 
and left inguinal and umbilical hernia repairs, but none of 
the exams found the scars to be painful or tender upon 
objective examination.  

While the August 2000 examination contains a report by the 
veteran that the scar tissue over the left inguinal hernia 
repair was painful, the pain was described as intermittent 
and occurring once per week.  A physical examination was 
provided and, other than noting the scar, there is no 
evidence that the scar was painful upon objective 
examination.  The veteran's subjective report of pain over 
the scar on a weekly, intermittent basis does not satisfy the 
criteria for a 10 percent rating.  Pain upon objective 
demonstration is required.  

Additionally, while the VA examiner in October 2004 found the 
veteran's left inguinal hernia was painful on palpation, the 
examiner's description indicates that the pain arose from the 
recurrent hernia, not from the residual scar.  The examiner 
described tenderness on palpation going up through the 
scrotum to the inguinal area; this description is consistent 
with pain from the hernia but inconsistent with pain due to 
the scar.  Finally, the December 2005 examiner specifically 
stated that there was no pain over any of the scar areas.

Since the veteran's scars have never been found to be painful 
upon objective demonstration, a rating under Diagnostic Code 
7804 is not warranted.  

Under the old Diagnostic Codes 7803 and 7805 and the new 
Diagnostic Codes 7801, 7802, 7803 and 7805, the requirements 
for an increased rating under have not been met either.  

On VA examination in December 2005, the right inguinal hernia 
scar measured no more than 4 and 1/4 inches in length and 1/8 
inch wide, and was described in October 2005 and February 
2006 examination reports as almost not detectable.  The left 
inguinal scar has measured no more than 3.5 inches in length 
and was undetectable at the December 2005 examination.  The 
umbilical hernia repair scar has measured no more than 2.5 
inches in length and 1/4 inch in width.  The October 2004 
examiner remarked that the scars were well healed.  The 
December 2005 examiner found the scars to be stable, covered 
with normal textured skin, without elevation or depression, 
no edema, inflammation or keloid formation, and no adherence 
to underlying tissue. 

Because the scars cover an area less than 144 square inches, 
have been found to be stable, without inflammation or edema, 
well healed, without depression or elevation, and not to 
cause limitation of motion or function, an increased 
disability rating under any those Diagnostic Codes is 
prohibited.  38 C.F.R. § 4.118 Diagnostic Codes 7803, 7805 
(2002); Diagnostic Codes 7801, 7802, 7803, 7805 (2006).  

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia repair is denied.

Prior to October 15, 2004, entitlement to an initial 
compensable evaluation for residuals of a left inguinal 
hernia repair is denied.

Since October 15, 2004, entitlement to an initial evaluation 
greater than 10 percent for residuals of a left inguinal 
hernia repair is denied.

Entitlement to a compensable evaluation for residuals of an 
umbilical hernia repair is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


